               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW JERSEY


 JACKELINE MARTINEZ-SANTIAGO,
 on behalf of herself and other    HONORABLE JEROME B. SIMANDLE
 persons similarly situated,

                   Plaintiff,
                                            Civil Action
      v.                               No. 14-cv-302 (JBS-AMD)

 PUBLIC STORAGE,
                                              OPINION
                   Defendant.



APPEARANCES:

Michael A. Galpern, Esq.
Andrew P. Bell, Esq.
James A. Barry, Esq.
LOCKS LAW FIRM, LLC
801 N. Kings Highway
Cherry Hill, NJ 08034
     -and-
Charles N. Riley, Esq.
LAW OFFICES OF CHARLES N. RILEY, LLC
900 N. Kings Highway, Suite 308
Cherry Hill, NJ 08034
     Attorneys for the Plaintiff

William Patrick Reiley, Esq.
Casey Gene Watkins, Esq.
BALLARD SPAHR, LLP
210 Lake Drive East, Suite 200
Cherry Hill, NJ 08002
     -and-
John Keker, Esq. (pro hac vice)
Reid P. Mullen, Esq. (pro hac vice)
Simona A. Agnolucci, Esq. (pro hac vice)
KEKER & VAN NEST LLP
633 Battery Street
San Francisco, CA 94111
     -and-
Lauren R. Goldman, Esq. (pro hac vice)
MAYER BROWN LLP
1221 Avenue of Americas
New York, New York 10020
     Attorneys for Defendant

SIMANDLE, District Judge:

I.   INTRODUCTION

     This is a certified class action lawsuit concerning alleged

violations of New Jersey’s Truth-in-Consumer Contract, Warranty,

and Notice Act (“TCCWNA”), N.J.S.A. 56:12-15 et seq. Plaintiff

Jackeline   Martinez-Santiago         (hereinafter,     “Plaintiff”     or

“Martinez-Santiago”),   on   behalf    of   herself   and   all   similarly

situated individuals,   generally      alleges that    Defendant Public

Storage (hereinafter, “Defendant”) violated TCCWNA with respect to

four provisions within the rental agreements that were previously

used in its lease of private storage spaces to consumers in New

Jersey. The class, as certified, consists of approximately 160,000

members defined as follows:

     All natural persons who since September 7, 2007 entered
     into lease agreements with Defendant in the State of New
     Jersey. Excluded from the Cass are Defendant, each of
     its parents, subsidiaries, authorized distributors and
     affiliates, and its legal representatives, officers,
     board members and the heirs, successors, and assigns of
     any excluded person.

Martinez-Santiago v. Pub. Storage, 312 F.R.D. 380, 386 (D.N.J.

2015). Plaintiff seeks at least the minimum $100 statutory penalty

under TCCWNA for each class member. See N.J.S.A. § 56:12-17.




                                  2
       Currently pending before the Court are Defendant’s motions to

decertify the class [Docket Item 206] and for summary judgment

[Docket Item 182], as well as Plaintiff’s cross-motion for partial

summary judgment [Docket Item 187] and motion to preclude testimony

of Ronald Schaible [Docket Item 184.] The Court heard oral argument

on these motions on September 6, 2017. [Docket Item 244.] Shortly

thereafter, however, the Court was persuaded to temporarily stay

this    action   pending    judgment    of   the     Third    Circuit      in   two

consolidated     TCCWNA    consumer    contract     cases,    Spade   v.    Select

Comfort Corp., No. 16-1558 (3d Cir.) and Wenger v. Bob’s Discount

Furniture,    No.16-1558     (3d   Cir.),    wherein       the   Third     Circuit

certified the following question of state law to the New Jersey

Supreme Court: “Is a consumer who receives a contract that does

not comply with the Furniture Delivery Regulations, but has not

suffered   any   adverse    consequences     from    the     noncompliance,      an

‘aggrieved consumer’ under the TCCWNA?”              The New Jersey Supreme

Court has since answered that question with a resounding “no,”

holding that “[i]n the absence of evidence that the consumer

suffered adverse consequences as a result of the defendant’s

regulatory violation, a consumer is not an ‘aggrieved consumer’

for purposes of the TCCWNA.” Spade v. Select Comfort Corp., 181

A.3d 969, 978-981 (N.J. 2018).

       The principal issues to be determined at this stage are

whether Plaintiff and this class can satisfy Article III’s standing

                                       3
requirements and, if so, whether the class should remain certified

following the New Jersey Supreme Court’s decision in Spade. For

reasons discussed below, the Court concludes that named Plaintiff,

who undoubtedly suffered a “concrete” injury, has standing under

Article III to bring suit on behalf of absent class members, but

nevertheless finds that the certified class no longer satisfies

the requirements of Rule 23, FED. R. CIV. P., in light of the New

Jersey Supreme Court’s holding in Spade which, when applied here,

determines that at least 99.98% of the class will be unable to

state a TCCWNA claim, as a matter of New Jersey law. Accordingly,

the Court will grant Defendant’s motion for decertification and

dismiss the remaining motions without prejudice because the entire

basis and premise of this case has essentially disappeared.

II.   FACTUAL BACKGROUND AND PROCEDURAL BACKGROUND

      The Court incorporates by reference the factual background

and procedural history of this case as described in its earlier

opinions, including Martinez-Santiago v. Pub. Storage, 38 F. Supp.

3d 500 (D.N.J. 2014) and Martinez-Santiago v. Pub. Storage, 312

F.R.D. 380 (D.N.J. 2015), and recounts only those facts necessary

for resolution of the pending motions.

      Ms.   Martinez-Santiago,   a   resident   of   New   Jersey   at   all

relevant times, entered into a month-to-month rental agreement

with Defendant for a storage space located in Sicklerville, New

Jersey on February 7, 2012. [Docket Item 182-9 at ¶¶ 5 & 7.] She

                                     4
listed her boyfriend, Mr. Orlando Colon, as an “Alternate Contact”

on her lease agreement. [Id. at ¶ 8.] Mr. Colon subsequently

injured himself after he slipped on ice in front of Plaintiff’s

storage unit [id. at ¶ 9], and he sued Defendant for his injuries

in New Jersey Superior Court, alleging negligence. [Docket Item

188-1 at ¶ 13.]

      In the Superior Court action, Defendant filed an amended

answer and third-party complaint naming Ms. Martinez-Santiago as

a   third-party   defendant   in   Colon’s    lawsuit.   [Id.   at   ¶   14.]

Defendant sought indemnification from Martinez-Santiago because of

a provision in the storage facility lease agreement which required

Martinez-Santiago to indemnify Defendant from any loss incurred by

Defendant arising out of Martinez-Santiago’s use of the facility

[id. at ¶ 16], including “claims of injury or loss by Occupant’s

visitors or invitees.” [Docket Item 182-9 at ¶ 26.] Ultimately,

Defendant   settled   Colon’s   suit    and   voluntarily   dismissed    the

third-party complaint against Martinez-Santiago. [Id. at ¶¶ 16 &

18] On December 3, 2013, Martinez-Santiago filed this putative

class-action in the Superior Court of New Jersey, Camden County

[id. at ¶ 19], and Defendants removed the action to this Court.

[Docket Item 1.]

      At issue in this case are four provisions that were in

Defendant’s rental agreement between September 2007 and October

2014:

                                    5
       •   Owner and Owner’s Agents will have no responsibility to
           Occupant or to any other person for any loss, liability,
           claim, expense, damage to property or injury to persons
           (“Loss”) from any cause, including without limitation,
           Owner’s and Owner’s Agents active or passive acts,
           omissions, negligence or conversion, unless the Loss is
           directly caused by Owner’s fraud, willful injury or
           willful violation of law (“Exculpatory Clause”);

       •   Occupant shall indemnify and hold Owner and Owner’s
           Agents harmless from any loss incurred by Owner and
           Owner’s Agents in any way arising out of Occupant’s use
           of the Premises or the Property including, but not
           limited to claims of injury or loss by Occupant’s
           visitors or invitees (“Indemnity Clause”);

       •   Any claim, demand, or right of Occupant, and any defense
           to a suit against Occupant, that arises out of this
           Lease/Rental Agreement, or the storage of property
           hereunder (including, without limitation, claims for
           loss or damage to stored property) shall be barred unless
           Occupant commences an action (or, in the case of a
           defense, interposes such defense in a legal proceeding)
           within twelve (12) months after the date of the act,
           omission, inaction or other event that gave rise to such
           claim, demand, right or defense (“Limitations Clause”);

       •   This Lease/Rental Agreement shall be governed and
           construed in accordance with the laws of the state in
           which the Premises are located. If any provision of this
           Lease/Rental Agreement shall be invalid or prohibited
           under such law, such provision shall be ineffective only
           to the extent of such prohibition or invalidity, without
           invalidating the remainder of such provision or the
           remaining provisions of the Lease/Rental Agreement
           (“Severability Clause”).

[Docket Item 187-8.] Plaintiff argues that each provision violates

TCCWNA, which makes it unlawful for a lessor to offer or enter

into a written contract that “includes any provision that violates

any clearly established legal right of a consumer or responsibility




                                 6
of a . . . lessor,” as established by state or federal law at the

time the contract is signed. N.J.S.A. § 56:12-15.1

     For the reasons explained in the opinion published on November

17, 2015, the Court granted class certification pursuant to Rule

23(b)(3), FED. R. CIV. P., to a class defined as all individuals

since September 24, 2007 and until October 21, 2014 who signed a

storage lease agreement with Public Storage. Martinez-Santiago,

312 F.R.D. at 394. Subsequent discovery process revealed that,

unlike the named Plaintiff, the vast majority of class members

apparently cannot claim to have suffered any actual harm or damages

from receiving the allegedly-TCCWNA-violative provisions of the

lease agreements they signed. [Docket Item 206-1 at 7-8.] In fact,

after extensive discovery, the parties have identified only 29

individuals (.02% of the current class) who may be able to claim

they have suffered harm from the application of one or more of the

subject clauses in their lease storage agreements. [Docket Item

279-1.]

     In due course, Defendant moved for summary judgment [Docket

Item 182] and Plaintiff filed a cross-motion for partial summary

judgment [Docket Item 187] centering on issues of whether the four

relevant provisions in the lease agreements violated 56:12-15 and




1    In 2014, this Court held that Plaintiff stated a claim that
the Indemnity Clause is unenforceable as against her. Martinez-
Santiago, 38 F. Supp. 3d at 516-17.
                                7
56:12-16 of TCCWNA. Plaintiff also filed a motion to preclude the

testimony    of   Ronald   Schaible.       [Docket   Item   184.]   Thereafter,

Defendant moved to decertify the class in light of the U.S. Supreme

Court’s then-recent decision in Spokeo, Inc. v. Robins, 136 S. Ct.

1540 (2016). [Docket Item 206.] These four motions were fully

briefed, and the Court heard oral argument. [Docket Item 249.]

     As noted, this Court then awaited the New Jersey Supreme

Court’s decision in the consolidated cases of Spade v. Select

Comfort Corp., No. 16-1558 (3d Cir.), and Wenger v. Bob’s Discount

Furniture, LLC, No. 16-1572 (3d Cir.), upon the certified question:

“Is a consumer who receives a contract that does not comply with

the Furniture Delivery Regulations, but has not suffered any

adverse     consequences    from     the    noncompliance,     an   ‘aggrieved

consumer’ under the TCCWNA?” [Docket Item 256 at 4.] As described

in more detail below, the New Jersey Supreme Court answered that

question in the negative. Spade, 181 A.3d at 978-981. With the

Court’s     permission     [Docket     Item    262],    the    parties   filed

supplemental briefs addressing the impact of Spade on the pending

motions [Docket Items 265, 266, 267 & 268], which the Court

discusses in Section III.B, infra.

     On March 6, 2019, the Court notified the parties, pursuant to

Rule 56(f)(2), FED. R. CIV. P., that it was considering granting

summary judgment on a ground not originally squarely raised by



                                       8
Defendant2 - that 99.98% of class members who are not “aggrieved

consumers” as defined in Spade cannot prevail on the merits of

their     TCCWNA   claims   -   and   permitted   the   parties   to   file

supplemental briefs “specifically addressing which class members,

if any, ‘suffered adverse consequences as a result of’ the form

leases they entered into with Defendant sufficient to withstand

summary judgment.” [Docket Item 272 at 2] (quoting Spade, 232 N.J.

at 524). Plaintiff filed a supplemental brief [Docket Items 273 &

274], and Defendant filed opposition preferring to emphasize its

arguments for lack of Article III standing and for decertification,

rather than summary judgment. [Docket Items 278 & 279.]

     All pending matters are now fully briefed and ripe for

disposition.

III. DISCUSSION

     A.     Article III Standing

     The Court first addresses standing under Article III of the

U.S. Constitution, as it is well settled that this is a “threshold”

issue. See Whitmore v. Arkansas, 495 U.S. 149, 154-55 (1990).

Because Plaintiff, as the class representative, has suffered a

“concrete” injury, the requirements of Article III are satisfied




2    This basis for summary judgment had been discussed at the
September 6, 2017 hearing [see Docket Item 249 at 16-24] and
alluded to in footnotes to Defendant’s briefing. [See Docket Items
265 at 10 n.5 & 267 & 2 n.1.]
                                      9
and the Court need not, and therefore does not, decide whether

each absent class member has Article III standing.

      In order to establish that it has standing under Article III,

a   plaintiff    must       demonstrate:     “(1)   an   injury-in-fact,        (2)    a

sufficient causal connection between the injury and the conduct

complained of, and (3) a likelihood that the injury will be

redressed by a favorable decision.” Finkelman v. Nat’l Football

League, 810 F.3d 187, 193 (3d Cir. 2016) (internal quotations

omitted).    These         elements    of   constitutional        standing    may     be

referred    to   as    injury    (or     injury-in-fact),     traceability,          and

redressability, respectively. See Toll Bros., Inc. v. Township of

Readington, 555 F.3d 131, 137-42 (3d Cir. 2009).

      “To establish injury in fact, a plaintiff must show that he

or she suffered ‘an invasion of a legally protected interest’ that

is ‘concrete and particularized’ and ‘actual or imminent, not

conjectural or hypothetical.’” Spokeo, 136 S. Ct. at 1548 (citing

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)); see

also In re Horizon Healthcare Serv. Inc. Data Breach Litig., 846

F.3d 625, 638 (3d Cir. 2017) (“In the absence of any indication to

the   contrary,       we    understand      that   the   Spokeo    Court     meant    to

reiterate traditional notions of standing, rather than erect any

new barriers that might prevent Congress from identifying new

causes of action though they may be based on intangible harms.”).



                                            10
      In Neale, the Third Circuit stated: “In the context of a class

action, Article III must be satisfied ‘by at least one named

plaintiff.’” Neale v. Volvo Cars of N. Am., 794 F.3d 353, 359 (3d

Cir. 2015) (quoting McNair v. Synapse Group Inc., 672 F.3d 213,

223 (3d Cir. 2012)). “[A]bsentee class members are not required to

make a [showing of Article III standing] because once the named

parties have demonstrated that they are properly before the court,

the issue becomes one of compliance with the provisions or Rule

23, not one of Article III standing.” Neale, 794 F.3d at 361. Thus,

the Neale Court “squarely h[e]ld that unnamed, putative class

members need not establish Article III standing. Instead, the

‘cases or controversies’ requirement is satisfied so long as a

class representative has standing, whether in the context of a

settlement or litigation class.” Id. at 362. If there is a question

of Article III standing of absent class members, in other words,

the   issue   is   to   be   addressed    in   the   determination   of   class

certification (or here, decertification) under Rule 23.

      Defendant argues that this Court should not apply Neale

because that case pre-dated Spokeo and/or was wrongly decided.

[Docket Item 206-1 at 18-28.] But as the Third Circuit recently

reiterated in a post-Spokeo decision, Neale’s holding continues to

apply in the circumstances presented in this case:

      In the class action context, our standing inquiry
      focuses solely on the class representative(s). As we
      squarely held in Neale . . . , putative class members

                                         11
     need not establish Article III standing. Instead, the
     ‘cases or controversies’ requirement is satisfied so
     long as a class representative has standing, whether in
     the context of a settlement or litigation class.

Mielo v. Steak ‘n Shake Operations, Inc., 897 F.3d 467, 478 (3d

Cir. 2018) (internal citation and quotation marks omitted); see

also Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1049 (2016)

(declining to address whether a class may be certified if it

contains “members who were not injured and have no legal right to

any damages”). This Court is bound to apply the law as the Third

Circuit has determined.

     Defendant has, as it must, conceded that Martinez-Santiago,

the named Plaintiff and sole class representative, has standing

under Article III because her injuries, including Defendant’s

invocation of the Indemnity Clause against her, are sufficiently

“concrete.” (See, e.g., Oral Arg. Tr. at 7:17-8:1) (Ms. Goldman:

“And in the post Spokeo time frame . . . there has been an unbroken

line of cases . . . all holding that a plaintiff cannot get into

federal court on a TCCWNA claim unless she alleges that she has a

real dispute with the company that was affected by those contract

terms.” The Court: “Isn’t that what this plaintiff Martinez-

Santiago has been able to allege?” Ms. Goldman: “Absolutely, your

Honor, and she has standing.”).

     Given the precedents described above, this Court is hard-

pressed to see how the presence of class members who allegedly


                                  12
lack Article III standing (even if they greatly outnumber those

who do) renders this action neither a “case” nor “controversy”

within the meaning of Article III, § 2 of the U.S. Constitution,

where the named Plaintiff, Martinez-Santiago, undisputedly has

Article III standing. As the Third Circuit has made clear, “once

the named parties have demonstrated that they are properly before

the court, the issue becomes one of compliance with the provisions

of Rule 23, not one of Article III standing.” Neale, 794 F.3d at

361. Therefore, the Court next considers whether, in light of

Spokeo and Spade, the class still satisfies Rule 23’s requirements

and should remain certified.

       B.   Defendant’s Motion to Decertify the Class

       Upon careful review of the evidentiary record and recent case

law developments, the Court has determined that, in light of the

New Jersey Supreme Court’s decision in Spade, the certified class

no longer satisfies Rule 23’s requirements. Accordingly, the class

will, as it must, be decertified.

            1.   The Rule 23 Factors

       Class actions constitute an exception to the “usual rule”

that   litigation   can   be   “conducted   by   and   on   behalf   of   the

individual named parties only,” Marcus v. BMW of N. Am., LLC, 687

F.3d 583, 590 (3d Cir. 2012) (quoting Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 348 (2011)), and federal class actions are

governed by FED. R. CIV. P. 23.

                                    13
     Rule 23(a) contains four threshold requirements applicable to

all class actions, and it is the plaintiff’s burden to establish

each element by a preponderance of the evidence. Comcast Corp. v.

Behrend, 569 U.S. 27, 33 (2013). To that end, the plaintiff must

demonstrate:

     (1) the class is so numerous that joinder of all members
     is impracticable [numerosity]; (2) there are questions
     of law or fact common to the class [commonality]; (3)
     the claims or defenses of the representative parties are
     typical of the claims or defenses of the class
     [typicality]; and (4) the representative parties will
     fairly and adequately protect the interests of the class
     [adequacy].

In re Hydrogen Peroxide Antitrust Litig., 552 F.3d 305, 209 n.6

(3d Cir. 2008) (citing FED. R. CIV. P. 23(a)).

     If   these   requirements       are      met,   the   class   certification

analysis proceeds to the type of class; the Court certified this

class under Rule 23(b)(3). In addition to the four Rule 23(a)

prerequisites previously listed, Rule 23(b)(3) requires that: “(i)

common questions of law or fact predominate [predominance], and

(ii) the class action is the superior method for adjudication

[superiority].” Marcus, 687 F.3d at 591 (citing FED. R. CIV. P.

23(b)(3)). A third and final “essential prerequisite” to class

certification,    “at    least    with     respect    to   actions    under   Rule

23(b)(3),   is    that   the     class   must    be   currently      and   readily

ascertainable based on objective criteria [ascertainability].”

Marcus, 687 F.3d at 592-93.


                                         14
     In sum, there are seven requirements that a plaintiff must

satisfy to certify, or maintain certification of, a Rule 23(b)(3)

class:    (1)    numerosity;       (2)   commonality;      (3)   typicality;    (4)

adequacy;        (5)     predominance;         (6)   superiority;      and      (7)

ascertainaibility.

            2.     Class Decertification Standard

     “An order that grants or denies class certification may be

altered    or    amended     before      final   judgment.”      FED. R. CIV.    P.

23(c)(1)(C). “Pursuant to this rule, district courts may decertify

a class where appropriate after the case develops.” Bayshore Ford

Truck v. Ford Motor Co., 2010 WL 415329, at *2 (D.N.J. Jan. 29,

2010) (citing Barnes v. Am. Tobacco Co., Ins., 161 F.3d 127, 140

(3d Cir. 1998) (“Under Rule 23(c)(1), District Courts are required

to reassess their class rulings as the case develops.”)); see also

Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 171 (1982) (“Even

after a certification order is entered, the judge remains free to

modify it in light of subsequent developments in litigation.”).

“If, upon considering the record, the court finds that the criteria

for and goals of class certification are no longer being met, [a]

motion for class decertification should be granted.” Barkouras v.

Hecker, 2007 WL 4545896, at *1 (D.N.J. Dec. 19, 2007) (internal

citation    and        quotation    marks      omitted).    Decertification      is

particularly warranted where “[c]hanges in the substantive or

procedural law,” Alberton v. Commonwealth Land Title Ins. Co., 299

                                          15
F.R.D. 109, 113 (E.D. Pa. 2014), or “subsequent facts call into

question whether continued class action treatment is proper,”

Bayshore Ford Truck v. Ford Motor Co., 2010 WL 415329, at *2

(D.N.J.   Jan.    29,     2010).    A   new   controlling     determination     of

applicable state law by the state’s highest court, as in this

circumstance,       presents       an   obvious      occasion     to     reexamine

certification of the class under Rule 23(c)(1)(C).

           3.     Parties’ Arguments

       In its initial motion to decertify the class [Docket Item

206], Defendant argued that this class action should be decertified

because, once the U.S. Supreme Court decided Spokeo, it apparently

became clear that 99.98% of the class lack Article III standing

and,    according       to    Defendant,      Rule     23’s   requirements      of

“typicality” and “superiority” are no longer met if the vast

majority of absent class members suffered no concrete injury.

[Docket Item 206-1 at 18-38.] In response, Plaintiff argued that,

because all class members suffered an “informational injury,” they

each    have    Article      III   standing    under    Spokeo,    and     because

Defendant’s Rule 23 arguments lack merit, the class should remain

certified. [Docket Item 213-6 at 17-34.]

       After Defendant’s motion to decertify was fully briefed and

oral argument was held, the Court stayed this action for the

purpose of having the benefit of the New Jersey Supreme Court’s

decision in Spade. [Docket Item 256.] As the Court then-noted:

                                         16
      It is beyond question that the determination of [Spade]
      will materially affect the determination of several
      questions of law presented in the motions presently
      before the Court, and that, as a result, each motion
      currently pending before the Court would be affected by
      the court’s decision in that case.

[Id. at ¶ 10.] This certainly proved to be the case, as discussed

in the next Section.

      Defendant subsequently filed a supplemental brief in support

of   its   motion    for   decertification     [Docket   Item   265],    while

Plaintiff filed a brief in opposition to Defendant’s supplemental

brief. [Docket Item 268.] Defendant generally argues that Spade

requires decertification because: (1) under Spade, TCCWNA’s injury

requirement is inherently individualized and, therefore, defeats

Rule 23(b)(3) predominance; and (2) Martinez-Santiago is not a

typical class representative since she is actually an “aggrieved

consumer” under TCCWNA, as defined in Spade, while 99.98% of the

absent     class    members   are   not.3   [Docket   Item   265   at   9-14.]

Plaintiff, meanwhile, argues that decertification is not warranted

because, according to Plaintiff, the definition of an “aggrieved




3    The Court notes that Defendant has filed, under seal, a
Declaration of Nathaniel A. Vitan, which details with specificity,
how Defendant identified the approximately .02% of class members
who may have made a formal or informal claim against Defendant
regarding one of the four Clauses at issue in this case. [Docket
Item 279-1.] Despite the Court’s invitation to provide her own
evidence addressing which class members, if any, “suffered adverse
consequences as a result of” the form leases they entered into
with Defendant [Docket Item 272 at 2] (quoting Spade, 232 N.J. at
524), Plaintiff has provided no such evidence.
                                       17
consumer” set forth in Spade is “broad” and all class members

suffered “forms of harm” or “adverse consequences" that make them

“aggrieved consumers.” [Docket Item 268 at 7-14.]

          4.   The New Jersey Supreme Court’s Decision in Spade
               and its Progeny

     In answering the Third Circuit’s question, above, in the

negative, a unanimous New Jersey Supreme Court first determined

that “aggrieved consumer,” as that term is used in TCWNNA, “denotes

a consumer who has suffered some form of harm as a result of

defendant’s conduct.” Spade, 181 A.3d at 980. Such harm may extend

beyond monetary damages, but to qualify as an “aggrieved consumer,”

a plaintiff must put forth some “evidence that [she] suffered

adverse consequences as a result of the defendant’s regulatory

violation.” Id. at 981 (emphasis added). The New Jersey Supreme

Court gave the following example and guidance:

     If, for example, a furniture seller fails to timely
     deliver a consumer’s furniture, and the consumer would
     have sought a refund had he or she not been deterred by
     the “no refunds” language prohibited by N.J.A.C. 13:45A-
     5.3, that consumer may be an “aggrieved consumer”
     entitled to a civil penalty under N.J.S.A. 56:12-17. If
     an untimely delivery and misleading “no refunds”
     language leave a consumer without furniture needed for
     a family gathering, the consumer may be an “aggrieved
     consumer” for purposes of N.J.S.A. 56:12-17. Proof of
     harm resulting from contract language prohibited
     by N.J.S.A. 56:12-15 may warrant a civil penalty
     under N.J.S.A. 56:12-17, even if the harm is not
     compensable by damages.

     In the absence of evidence that the consumer suffered
     adverse consequences as a result of the defendant’s
     regulatory violation, a consumer is not an “aggrieved

                                18
       consumer” for purposes of the TCCWNA. In the setting of
       these appeals, if a consumer has entered into a sales
       contract containing a provision that violated N.J.A.C.
       13:45A-5.3, but his or her furniture was delivered
       conforming and on schedule, and he or she has incurred
       no monetary damages or adverse consequences, that
       consumer has suffered no harm. Such a consumer is not an
       “aggrieved consumer” under N.J.S.A. 56:12-17.

Id. Clearly then, by including the term “aggrieved consumer” in

the statute, the New Jersey Legislature elevated the type of

“injury” a TCCWNA plaintiff must suffer above that which Article

III of the U.S. Constitution requires for standing.

       Several courts have since held that the New Jersey Supreme

Court’s decision in Spade forecloses a plaintiff’s TCCWNA claim

where there was insufficient evidence that the plaintiff “suffered

adverse consequences as a result of” the defendant’s conduct. See

Truglio v. Planet Fitness, Inc., 2018 WL 6716080, at *4 (D.N.J.

Dec. 21, 2018) (dismissing plaintiff’s TCCWNA claims where only

alleged harm was having entered into a gym membership contract

containing an allegedly unlawful cancellation provision and where

it was undisputed that plaintiff had not suffered any monetary

harm); Patterson v. Forever 21, Inc., 2018 WL 5313920, at *5

(D.N.J. Oct. 26, 2018) (dismissing plaintiff’s and proposed class

members’ TCCWNA claims where only harm alleged was having “entered

into   a   sales   contract   that   contained   a   provision   allegedly

violating [TCCWNA], but received timely delivery of conforming

goods”); Wright v. Bank of America, N.A., 194 A.3d 101, 104 (N.J.


                                     19
Super. Ct. App. Div. 2018) (dismissing plaintiff’s TCCWNA claims

where the only harm alleged was the absence of statutorily-required

language on notices of intention to foreclose, a foreclosure action

was never commenced against the plaintiff, and no discernable

damage was otherwise alleged in the complaint); Sharp v. Sears

Home Appliance Showroom, LLC, 2018 WL 3059773, at *5-6 (N.J. Super.

Ct. App. Div. June 21, 2018) (dismissing plaintiff’s TCCWNA claims

where plaintiff did not “show[] that she was in any way aggrieved

by the absence of the specific language required” by regulation);

see also Luca v. Wyndham Worldwide Corp., 2019 WL 211098, at *3-5

(W.D. Pa. Jan 16, 2019). So too here.

          5.   Application of the Relevant Rule 23 Factors

     As noted above, under Rule 23(c)(1), the Court has an ongoing

duty “to reassess [its] class rulings as the case develops.”

Barnes, 161 F.3d at 140. “The requirements set out in Rule 23 are

not mere pleading rules,” and “[c]lass certification requires a

finding that each of the requirements of Rule 23 has been met.” In

re Hydrogen Peroxide Antitrust Litig., 552 F.3d at 316, 320.

     “To determine whether there is actual conformance with Rule

23, a district court must conduct a ‘rigorous analysis’ of the

evidence and arguments put forth.” Marcus, 687 F.3d at 591 (quoting

Falcon, 457 U.S. at 161). In making such a determination, “the

court cannot be bashful. It must resolve all factual or legal

disputes relevant to class certification, even if they overlap

                                20
with the merits—including disputes touching on elements of the

cause   of   action.” Marcus,      687    at     591    (internal    citation    and

quotation     marks    omitted);   see        also   Dukes,   564    U.S.   at   351

(“Frequently that ‘rigorous analysis’ will entail some overlap

with the merits of the plaintiff’s underlying claim. That cannot

be helped.”).

     The Court has conducted a “rigorous analysis” of the evidence

following the Spade decision and, with the benefit of the parties’

supplemental briefing, has determined that the vast majority of

class members in this case cannot state a claim under TCCWNA

because the evidentiary record does not support the contention

that they “suffered [any] harm,” “monetary damages,” or “adverse

consequences” as a result of the allegedly-TCCWNA-violative leases

they entered into with Defendant. As a consequence, at least three

of   the     Rule     23   requirements        are     no   longer   satisfied     -

“predominance,” “typicality,” and “numerosity.”

     First, regarding “typicality,”4 it appears that Ms. Martinez-

Santiago, who actually had one of the four Clauses enforced against


4    In initially certifying the class of persons who merely
entered into storage lease contracts containing clauses that
violated TCCWNA, the Court found as to “typicality”:

     Martinez-Santiago's claims stem from the same course of
     conduct that gives rise to the claims of the class. A
     lease agreement may violate the TCCWNA even if the
     plaintiff has not suffered any actual damages because a
     TCCWNA violation arises simply from the language in the
     contact. See Barrows v. Chase Manhattan Mort. Corp., 465
                                         21
her, may be among the relatively few customers who “suffered

adverse consequences as a result of” the form leases they entered

into with Defendant. Thus, Martinez-Santiago did not “suffer the

same injury as the class members,” Dukes, 564 U.S. at 348-49, and

she is, therefore, not typical of the class.

    Second,   regarding   “predominance,”5   Spade   requires   that   a

TCCWNA plaintiff claiming to be an “aggrieved consumer” here show

he or she had an actual dispute with Defendant based on an

allegedly-unlawful contractual provision of the lease agreement.

Accordingly, the questions of fact common to class members no




    F. Supp. 2d 347, 362 (D.N.J. 2006). Thus, the claims of
    the class all stem from the same factual circumstance—
    entering into a lease for storage space with Public
    Storage. Like the individual class members who “entered
    into lease agreements with Defendant in the State of New
    Jersey” between September 7, 2007 and October 21, 2014,
    Plaintiff's claims arise from the lease agreement she
    signed with Defendant on February 7, 2012, for a storage
    space at Defendant's Sicklerville, New Jersey location.
    Moreover, the claims are based upon the same legal
    theory, because each lease agreement contains TCCWNA
    violations of the kind described above.

Martinez-Santiago, 312 F.R.D. at      391-92.    After   Spade,   that
characterization is not sufficient.

5 Similarly, in initially certifying the class, the Court found
that “predominance” was satisfied because “the questions of when
the law became clearly established and whether each of the four
provisions violated clearly established law for purposes of the
TCCWNA are common to all class members, and the proof required is
also common to the class.” Martinez-Santiago, 312 F.R.D. at 389.
That rationale no longer suffices after Spade because mere use of
a TCCWNA-offending document does not give rise to a cognizable
predominating claim.
                                 22
longer predominate over those questions affecting only individual

members. See Comcast, 569 U.S. at 30.

      Third,   when   the       Court     certified       the     class    there     were

approximately     160,000       members    and   Defendant         did    not    contest

“numerosity.”     Martinez-Santiago,           312   F.R.D.       at   388.     As   noted

above, discovery has since revealed there are only 29 individuals

who might be able to state a viable TCCWNA claim against Defendant.

[Docket Item 279-1.] While there is                    “[n]o minimum number of

plaintiffs is required to maintain a suit as a class action,” the

Third   Circuit    has    held       “generally      if     the    named      plaintiff

demonstrates that the potential number of plaintiffs exceeds 40,

the first prong of Rule 23(a) has been met.” Stewart v. Abraham,

275 F.3d 220, 226-27 (3d Cir. 2001) (citing 5 James Wm. Moore et

al., Moore’s Federal Practice § 23.22[3][a] (Matthew Bender 3d ed.

1999)). Thus, even if all 29 of these individuals satisfied Rule

23’s “typicality” and “predominance” requirements, which the Court

seriously   doubts,      such    a   class     would      not   satisfy       Rule   29’s

“numerosity” requirement.

      For these reasons, the class will be decertified. Plaintiff

Jackeline Martinez-Santiago is therefore the sole named Plaintiff.

IV.   CONCLUSION

      For the foregoing reasons, the Court concludes that the

certified class no longer satisfies Rule 23’s requirements and

will grant Defendant’s motion to decertify the class. Because the

                                          23
litigation landscape has changed from some 160,000 members of the

class to just one Plaintiff, it would be imprudent to address

remaining motions that addressed themselves to a much different

set of issues. Accordingly, the remaining motions will be dismissed

without prejudice. Counsel shall meet and confer and, within

fourteen (14) days, file a joint-proposal regarding how they wish

to proceed with the remaining claims of Martinez-Santiago, if any.

An accompanying Order will be entered.




March 29, 2019                       s/ Jerome B. Simandle
Date                                 JEROME B. SIMANDLE
                                     U.S. District Judge




                                24
